DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.

Drawings
The drawings are acceptable.

Claim Objections
Claims 10 is objected to because of the following informalities:
Claim 10: The Office recommends amending the word “providing” (Line 3) to recite “provide.” 
Appropriate correction is required.

Claim Rejections - 35 USC §§ 102, 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over European Patent Publication No. 1460023A1 to Fleisch, which discloses:
Claim 1: An actuator system (FIG. 1) comprising at least one linear electric actuator 4 and a controller (inherent, based on disclosure of recordings of sensor data and controlled outputs, e.g., “The response (slipping) of the slip clutch can be recorded with sensors that detect a speed difference between the clutch halves in order to switch off the drive unit or to trigger a reversal of the direction of rotation”), where the at least one linear electric actuator 3 comprises:
a reversible electric motor 3 with a motor shaft,
a transmission (belt transmission 5) in engagement with the reversible electrical electric motor 3,
a spindle (screw of ball screw 4) and a spindle nut (nut of ball screw 4), where the spindle nut is arranged on the spindle,
a coupling (“slip clutch”) with a driving part in engagement with the transmission and a driven part in engagement with the spindle,
the coupling being configured to be in a state of either
1) engaged, or
2) slipping or disengaged,
where the controller comprises:
at least one input for signals corresponding to a command for controlling the actuator system (“response (slipping) of the slip clutch can be recorded with sensors that detect a speed difference between the clutch halves”),
at least one output for a control signal to the at least one linear electric actuator or for supplying electric power for driving the at least one linear electric actuator (“in order to switch off the drive unit or to trigger a reversal of the direction of rotation”),
wherein the actuator system comprises means for monitoring the state of the coupling (“sensors that detect a speed difference between the clutch halves”),
where the controller is configured to set the state of the electric linear actuator to either
3) an active state, where the rotation of the motor shaft is enabled, or
4) an inactive state, where the rotation of the motor shaft is disabled (see the parentheticals above)
where the controller is configured to receive a signal from the monitoring means indicating the state of the coupling and respond to the input from the monitoring means by setting the electric linear actuator in
3) the active state, if the coupling is 1) engaged, or
4) the inactive state, if the coupling is 2) slipping or disengaged (see the parentheticals above).
Claim 2: The actuator system according to claim 1[,] wherein
the monitoring means comprises means for directly or indirectly detecting the rotation of the driving part or of the driven part of the coupling,
where the controller has programmable means for comparing the signals indicating the rotation of the driving part or the rotation of the driven part of the coupling, respectively, and
where the controller is configured to set the state of the electric linear actuator to an inactive state, if the programmable means indicate that the driven part and the driving part are rotating asynchronous to each other and thereby indicating that the coupling is slipping or disengaged.
Claim 3: The actuator system according to claim 2[,] wherein the means, which indirectly indicate the rotation on the driving part of the coupling, are means for monitoring the current drawn by the electrical electric motor (“A reversal of the direction of rotation can also be triggered, for example, if motor current monitoring detects excessive torque on the drive unit 3”).
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Publication No. 1460023A1 to Fleisch, as applied to Claim 2 above, and further in view of U.S. Patent No. 10,370,886 to Scheuring et al.
Claim 4: Fleisch does not disclose the magnet and Hall sensor recited in Claim 4.
Scheuring teaches “One or more Hall-effect sensors (one is shown at 182) may be provided and positioned to send signals to the control system 154 that are indicative of rotational movement of the motor 152 and indicative of the rotational speed of the motor 152, e.g. based on counting signals from the Hall-effect sensor 182 detecting a target on the motor output shaft.”  Col. 6, Lines 13-19.
In view of the Scheuring teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the actuator system disclosed by Fleisch such that the means, which directly indicate the rotations of the driven part of the coupling, comprise a magnet connected to the driven part and a Hall sensor configured to detect the rotation of the magnet, in order to detect relative rotational movement of the coupling, as taught by Scheuring.
Claim 9: The combination of Fleisch and Scheuring does not disclose programmable means configured to calculate the relative movement of the spindle nut based on the input from the Hall sensor (taught by Scheuring) and store the latest calculated position of the spindle nut in case a signal from the monitoring means indicates that the coupling is slipping or disengaged.
However, the system disclosed by Fleisch directly relates to sliding doors of an elevator.  Elevator doors are designed with several protections to prevent them from closing when a person or object is detected (e.g., via pressure sensed, or when the coupling is slipping – which might indicate that an object is between the two doors), and protections to fully open the doors and to fully close the doors.
Accordingly, the Office submits it would have been obvious to those having ordinary skill in the art at the time of filing to modify the controller of the actuator system disclosed by Fleisch, as modified by Scheuring in the rejection of Claim 4 above, such that it comprises programmable means configured to calculate the relative movement of the spindle nut based on the input from the Hall sensor (taught by Scheuring) and store the latest calculated position of the spindle nut in case a signal from the monitoring means indicates that the coupling is slipping or disengaged, in order to reverse direction of the motor upon a slipping coupling (which is an indication that an object is between the elevator doors) and to drive the motor in reverse direction for an appropriate time to return the elevator doors to be fully open.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of European Patent Publication No. 1460023A1 to Fleisch and U.S. Patent No. 10,370,886 to Scheuring et al., as applied to Claim 4 above, and further in view of U.S. Patent Application Publication No. 2020/0300023 to Sauerwein et al.
Claim 5: The combination of Fleisch and Scheuring does not disclose a dual Hall sensor, as recited in Claim 5.
Paragraph [0040] of Sauerwein teaches that “by using a Hall effect sensor that incorporates two Hall elements that are spaced apart in a circumferential direction, the controller 110 is able to determine the direction of rotation of the Hall effect sensor 112 relative to the magnets 116. This type of Hall effect sensor is referred to sometimes as a dual Hall effect sensor.”
In view of the Sauerwein teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the actuator system disclosed by Fleisch, as modified by Scheuring in the rejection of Claim 4 above, such that the Hall sensor is a dual Hall sensor adapted to detect the rotation as well as the direction of rotation of the magnet, as taught by Sauerwein, in order for the actuator system to receive additional information relating to operation of the motor and coupling.
Claims 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Publication No. 1460023A1 to Fleisch, as applied to Claim 1 above.
Claim 6: Fleisch does not appear to disclose a programmable means, which in the event that a signal from the monitoring means indicates that the coupling is slipping or disengaged while the electric motor is driven in a stated direction and the electric actuator as a result thereof has been set in the inactive state by the controller, are adapted to drive the electrical electric motor in the opposite direction for a predetermined number of rotations, a predetermined distance, or a predetermined period of time.
However, the system disclosed by Fleisch directly relates to sliding doors of an elevator.  Elevator doors are designed with several protections to prevent them from closing when a person or object is detected (e.g., via pressure sensed, or when the coupling is slipping – which might indicate that an object is between the two doors).
Accordingly, the Office submits it would have been obvious to those having ordinary skill in the art at the time of filing to provide the controller of the actuator system disclosed by Fleisch, as characterized in the rejection of Claim 1 above, with a programmable means, which in the event that a signal from the monitoring means indicates that the coupling is slipping or disengaged while the electric motor is driven in a stated direction and the electric actuator as a result thereof has been set in the inactive state by the controller, are adapted to drive the electrical electric motor in the opposite direction for a predetermined number of rotations, a predetermined distance, or a predetermined period of time, in order to force the elevator doors into an open position when an object is continually detected between the doors, so as to prevent the elevator doors from closing on the object.
Claim 7: Fleisch does not appear to disclose wherein the controller has means for activating an audible alarm or visible alarm in the event that a signal from the monitoring means indicates that the coupling is slipping or disengaged.
However, the system disclosed by Fleisch directly relates to sliding doors of an elevator.  Elevator doors are designed with several protections to prevent them from closing when a person or object is detected (e.g., via pressure sensed, or when the coupling is slipping – which might indicate that an object is between the two doors).
Accordingly, the Office submits it would have been obvious to those having ordinary skill in the art at the time of filing to provide the controller of the actuator system disclosed by Fleisch, as characterized in the rejection of Claim 1 above, with means for activating an audible alarm or visible alarm in the event that a signal from the monitoring means indicates that the coupling is slipping or disengaged, in order to alert occupants of the elevator to remove an obstruction from between the elevator doors, so that the elevator doors may close properly.
Claim 10: Fleisch does not appear to disclose a user control unit with an input button configured to providing signals corresponding to a command for the input of the controller characterized in that wherein the controller is configured to block the re-activation of the electrical electric actuator when a signal from the monitoring means indicates that the coupling is slipping or disengaged, until the operator has released and subsequently reactivated the input button and/or after a predetermined safety time has elapsed.
However, the system disclosed by Fleisch directly relates to sliding doors of an elevator.  Elevator doors are designed with several protections to prevent them from closing when a person or object is detected (e.g., via pressure sensed, or when the coupling is slipping – which might indicate that an object is between the two doors).  Elevators are also provided with a panel of buttons, including, e.g., a “hold the elevator doors open” button which people generally push and hold if an object is blocking elevator doors, and release when the object is no longer blocking the elevator doors.
Accordingly, the Office submits it would have been obvious to those having ordinary skill in the art at the time of filing to modify the actuator system disclosed by Fleisch, as characterized in the rejection of Claim 1 above, to further comprise a user control unit with an input button, such as a “hold the elevator doors open” button, which is configured to [provide] signals corresponding to a command for the input of the controller characterized in that wherein the controller is configured to block the re-activation of the electrical electric actuator when a signal from the monitoring means indicates that the coupling is slipping or disengaged, until the operator has released and subsequently reactivated the input button and/or after a predetermined safety time has elapsed, in order for occupants of an elevator to hold elevator doors open while an object is blocking the elevator doors from closing.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of European Patent Publication No. 1460023A1 to Fleisch, as applied to Claim 1 above, and further in view of “Sticking Two Elevators in One Shaft Is Totally Safe—And a Great Idea” by Aarian Marshall.
Claim 8: Fleisch does not appear to disclose whether the controller actually controls several linear actuators, which in parallel perform the same adjustment function, and in the event that a coupling of any of the linear actuators is slipping or disengaged, all parallelly connected linear actuators will be set to the inactive state.
Multiple elevators which share a single elevator shaft are known.  See Marshall.
The Office submits it would have been obvious to those having ordinary skill in the art at the time of filing to design the controller of Fleisch such that it is configured to control several linear actuators which relate to multiple elevators which share a single elevator shaft, which in parallel perform the same adjustment function, and in the event that a coupling of any of the linear actuators is slipping or disengaged, all parallelly connected linear actuators will be set to the inactive state, in order to further prevent the elevators from colliding with one another.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of European Patent Publication No. 1460023A1 to Fleisch, as applied to Claim 1 above, and further in view of International Patent Application Publication No. WO 99/45289 to Costin et al.
Claim 11: Fleisch does not appear to disclose wherein the coupling is a ratchet coupling, where the coupling in one driving direction is configured to be in a state of engaged and where the coupling in the opposite driving direction is configured to be either in the state of engaged or slipping or disengaged.  The Office notes that elevator doors are generally designed to open upon detection of a small resistive force, and that elevator doors are generally not designed to resist opening.
Costin teaches a ratchet coupling, where the coupling in one driving direction is configured to be in a state of engaged and where the coupling in the opposite driving direction is configured to be either in the state of engaged or slipping or disengaged.  Costin further teaches “[t]he invention can also be used in any mechanism where a positive backstop is desired to prevent undesired reverse or backward rotation, such as in an escalator mechanism or the like.”
In view of the Costin teaching, the Office finds it would have been obvious to those having ordinary skill in the art at the time of filing to modify the actuator system disclosed by Fleisch such that the coupling is a ratchet coupling, where the coupling in one driving direction is configured to be in a state of engaged and where the coupling in the opposite driving direction is configured to be either in the state of engaged or slipping or disengaged, in order to reduce the number of wearing parts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDELL J KRUG/Primary Examiner, Art Unit 3658